Citation Nr: 1308538	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  03-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA), as discussed in the introduction to the Board's August 2007 remand.  This issue remaining on appeal was remanded in August 2007, June 2010, and March 2012 for additional development.

Review of the claims file shows that there is now substantial compliance with the directives of the Board's prior remands.  In this regard, a July 2012 VA examination report presents the required information and medical opinions addressing the significant medical questions in this case and addressing the significant conflicting and inadequate prior evidence of record.  The Board acknowledges the assertion of the Veteran's representative, expressed in a January 2013 written brief, that the July 2012 VA examination report is inadequate because it was performed by an internist rather than a dermatologist.  However, as discussed below (in the section addressing VCAA duty to assist compliance), the Board finds that the July 2012 VA examination report is adequate evidence in this matter and in substantial compliance with the Board's remand directives.  The Board is therefore satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

The Veteran's current chronic skin disabilities were not caused or aggravated by his active duty service, to include exposure to herbicides, nor by any service-connected disability.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service, nor is any current chronic skin disability proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant notice by multiple letters, including those dated in February 2002, June 2003, November 2007, and June 2009; such notice has been prior to the most recent RO-level readjudication of the claim in connection with the October 2012 supplemental statement of the case.  In aggregate, the notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  While some of the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated, most recently in the October 2012 supplemental statement of the case, following the provision of notice in June 2009.  The Board also notes that the Veteran was further provided actual knowledge of the requirements for establishing service connection in this case through the issuance of several adjudicative documents (rating decision, statement of the case, supplemental statements of the case) over the years during the pendency of this appeal prior to the most recent October 2012 supplemental statement of the case.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service treatment records; obtained private and VA post-service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations on the issue on appeal in July 2003, March 2006, November 2009, March 2011, and July 2012.  The Board finds that the most recent July 2012 VA examination report presents a thorough and complete discussion of the pertinent history, current findings, medical principles, and conflicting prior evidence.  The July 2012 VA examination report addresses the essential medical questions with expert determinations informed by review of the claims file and direct evaluation of the Veteran such that the report presents adequate and probative evidence in this case.

The Board acknowledges the assertion of the Veteran's representative, expressed in a January 2013 written brief, that the July 2012 VA examination report is inadequate because it was performed by an internist rather than a dermatologist.  The Board acknowledges that the remand directives requested that a dermatologist conduct a VA examination, yet the August 2012 VA examination was performed by an internist.  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board has carefully considered whether this VA examination report is adequate and substantially compliant with the Board's remand directives.  The Board finds that the July 2012 VA examination report is probative evidence adequately addressing the medical questions featured in this issue on appeal in a manner substantially complying with the Board's remand directives.  The Board finds that further delay of appellate review of this issue is not necessary because the July 2012 VA examination report is adequate and the evidence of record is now sufficiently developed to support informed appellate review.  There is no indication of record suggesting that the author of the July 2012 VA examination is not competent to present a medical opinion on this matter.  The July 2012 VA examination report presents a detailed explanation of rationale presenting a persuasive basis for the conclusions, and the presented analysis cites the pertinent facts of record, the Veteran's contentions, the pertinent prior conflicting evidence, and applicable medical principles informed by review of medical literature.  In light of the above, the Board finds the July 2012 VA examination report to be adequate and probative evidence concerning the medical question of whether the Veteran's current skin diagnoses on appeal have been caused by his military service or his service-connected diabetes mellitus.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the appellate issue at this time.

Analysis

The Veteran claims entitlement to service connection for a skin disability, claimed as a result of alleged exposure to herbicide agents or secondary to service connected diabetes mellitus.  The evidence in this case presents conflicting indications of key matters which has required multiple Board remands to accomplish adequate development.  As discussed in detail below, the Board now finds that the most probative evidence shows that the Veteran (1) does not have chloracne and has not had chloracne during the pendency of this appeal, and (2) has no skin diagnosis caused or aggravated by military service or service-connected disability.

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

In this case, the evidence of record establishes that the Veteran served in the Republic of Vietnam during the Vietnam era, and the Veteran's exposure to herbicide agents is conceded.

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

Failure to establish presumptive service connection based on herbicide exposure does not preclude the veteran, however, from establishing direct service connection.  In Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam and elsewhere, but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the Veteran does not contend that he has had skin cancer; the evidence of record does not otherwise suggest that he has had skin cancer.  Various pertinent skin disease diagnoses suggested by the evidence do include chloracne.  However, as discussed in greater detail below, the Board finds that the evidence (following adequate development addressing the question) shows the Veteran has not actually had chloracne or other acneform disease consistent with chloracne at any time during the pendency of this claim (nor at any other time).  The evidence shows that the Veteran's correct skin disease diagnoses do not include any diagnosis for which service connection may be presumed on the basis of association with the Veteran's exposure to herbicides in Vietnam.

The Board notes that the Veteran was observed by a medical professional to have a significant rash in a November 2001 outpatient consultation report.  The rash was described as "a red rash on the face and forehead" that "itches."  The Veteran reported that the rash had existed "for two weeks."  The medical record shows an assessment of "dermatitis."  No other clear pertinent diagnostic or etiological findings are presented in this report.

A July 2003 VA examination report indicates that the examiner thought the Veteran had "chronic dermatitis chloracne."  The July 2003 VA examination report makes no clear statement regarding the etiology of the Veteran's skin disease.  The July 2003 VA examination report shows that the examining physician observed lesions and scars over 10 percent of the Veteran's exposed skin, and the Veteran reported that his symptoms occurred "intermittently, as often as monthly, with each occurrence lasting 1 week."  The Veteran reported to the examiner that this "condition has existed for 10 years."  The Veteran also described having experienced associated "exudation, ulcer formation, itching and crusting" during the described 10 year history of the problem.  The Veteran was reportedly attempting to treat the problem with topical medications.  The examiner observed "signs of skin disease located on neck, chest and arms, round flat, white lesions, average 5 mm diameter[,] with hypopigmentation of less than six square inches."  The examiner noted "no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture and limitation of motion."  The examiner found that the "skin lesions are not associated with systemic disease" such as diabetes mellitus.

A March 2006 VA examination report (primarily focused upon evaluation of diabetes mellitus) indicates that the Veteran denied that his diabetes affected his skin at that time.  In addition, the physician examined the Veteran's skin and found "no signs of skin disease present."  No other clear pertinent diagnostic or etiological findings concerning skin disease are presented in this report.

The Board's August 2007 remand directed a new VA examination in order to offer a clarifying discussion of any current chronic skin disease and to offer an etiology opinion regarding any skin disease which may be diagnosed.  However, the resulting November 2009 VA examination report does not clearly and adequately address the questions asked in the Board's remand.  The November 2009 VA examination report diagnoses "history of dermatitis - inconsistent history."  The examiner did not discuss and clarify whether the prior medical reference to "chronic dermatitis chloracne" was a valid diagnosis that may be asymptomatic at the time of examination, or whether the diagnosis was incorrect and the Veteran may not have a chronic skin disability.  The examiner did not address the conflicting indications in the previous VA examination reports; the prior reports and their findings were not mentioned.  Additionally, the Board observes that the November 2009 VA examination report presents the medical opinion that "it is less likely as not that skin condition is due to diabetes" but does not clearly address whether any skin disability may be aggravated by diabetes.  The November 2009 VA examination report therefore does not adequately clarify the evidence with regard to the essential medical questions in this appeal.

A handwritten note dated in August 2009 presents a medical opinion that the Veteran is diagnosed with chronic dermatitis of upper extremities, chest, and back; the statement describes that the pathology is "consistent [with] chloracne" and the author opines that it is "likely [secondary] to his diabetes and possible previous chemical exposure."  The Board notes that this private medical opinion does not indicate that the author had reviewed the contents of the claims-file or otherwise contemplated the information contained therein.

The Board's June 2010 remand directed remedy of the inadequacy of the VA examination reports.  However, the resulting March 2011 VA examination report also failed to address the matters of concern.  The March 2011 VA examination report indicates that no diagnosis is warranted.  The examiner noted only the absence of skin rash at the time of the examination and a mistaken belief that the claims-file reflects that the Veteran was only observed to have any rash complaints in May 2010 (a finding strongly contradicted by the contents of the claims-file and the Board's previous remand discussions and directives).  The March 2011 VA examination report further offers a negative etiology opinion with no discussion or acknowledgment of the pertinent VA records and medical evidence that were expressly emphasized in the Board's remand directives.  Indeed, the March 2011 VA examiner makes clear that he was unaware of the existence of these records as he states that "there is only documentation of an episode of dermatitis on VA records from 5/10/2010.  No other evidence of chronic skin rash or treatment ... was noted on VA files."  The examiner expressly cites this as the basis of the rationale of his medical conclusion.

The March 2011 VA examination additionally fails to acknowledge or address the handwritten note dated in August 2009 that offers a medical opinion that the Veteran is diagnosed with chronic dermatitis consistent with chloracne that is likely secondary to diabetes and possible previous chemical exposure.  Following the March 2011 VA examination, the Board determined that there remained no adequate basis for resolving the conflicting indications of record and addressing the prior pertinent evidence such as the July 2003 VA examination report showing that the examining physician observed lesions and scars over 10 percent of the Veteran's exposed skin with reports of persistent recurrence, and a November 2001 outpatient consultation report showing that the Veteran was observed by a medical professional to have a significant rash.  The March 2011 VA examination report clearly reflects that the essential aspects of the inquiry were not considered; the examination report therefore is inadequate and not significantly probative for the purposes of the Board's analysis in this case.  The Board remanded this issue once again in March 2012.

In accordance with the directives in the Board's March 2012 remand, the Veteran was afforded a new VA examination in July 2012.  The July 2012 VA examination report confirms two skin diagnoses: (1) seborrheic dermatitis and (2) folliculitis.  The examination report discusses current findings as well as the Veteran's complete account of his symptom and treatment history in thorough detail.  The report expressly shows that the examiner considered whether any other skin diagnosis was supporting by current or past findings or symptoms (including consideration of the pertinent medical history documentation in the claims file), and the examiner specifically concluded that no other diagnosis was supported; the examiner specifically found that the Veteran has not had chloracne.

The July 2012 VA examination report includes the examiner's detailed discussion of the pertinent medical questions and evidence in this case.  The report clearly indicates thorough review of the claims file.  The examiner described consulting appropriate medical information resources (specifically identifying "DermNet NZ") to determine the nature and distinguishing features of chloracne for the purposes of evaluating whether a diagnosis of chloracne has been supported in this case; the examiner discussed the information found in his research in great detail.  To summarize the examiner's research, in pertinent part, the Board notes that the referenced medical resources indicate that "[t]he features of chloracne are open and closed comedones (whiteheads and blackheads) as well as uninflamed nodules and cysts; the lesions are most often seen on the cheeks, behind the ears, in the armpits, and in the groin."  The examiner's research also reflects that "most chloracne lesions clear within two years once exposure to the chemical has stopped."

The examiner explains that at the time of the examination the Veteran had no acne-like lesions nor any other lesion consistent with chloracne, and all lesions found are attributable to seborrheic dermatitis and folliculitis which "have not been associated with the diagnosis of chloracne."  The examiner found that "at the time of this exam it is my opinion that there is no evidence that the veteran has or has ever had chloracne."

In this regard, the examiner acknowledged and thoroughly discussed the July 2003 VA examination report with a contrary indication.  The July 2012 VA examiner noted that the July 2003 VA examination report "states that the veteran had had chloracne for 10 years."  The July 2012 VA examiner observes that the July 2003 report "documented that the veteran described intermittent lesions that were itchy and crusty; they would occur about once a month and last for up to a week.  The physical exam described round, flat, white lesions on the neck, chest, and arms."  Significantly, the July 2012 VA examiner notes that "[t]he description is not consistent with acne-like lesions and the intermittent nature of the lesions is not consistent with chloracne."  The July 2012 examiner explains that "[i]t is not possible to diagnose precisely the lesions seen in 2003 ... but the description of the lesions and their clinical course is not consistent with chloracne."

The July 2012 VA examination report goes on to note that the March 2006 VA examination report shows "there were no skin lesions seen at the time" and, thus, "no diagnosis of chloracne ... can be made from this exam (3/27/2006)."  The July 2012 VA examination report also addresses the August 2009 private medical opinion, describing that the August 2009 opinion "stated that the veteran has chronic dermatitis of upper extremities, chest, and back consistent with chloracne and vitiligo likely secondary to his diabetes mellitus and possible previous chemical exposure."  The July 2012 examiner notes that the private medical opinion contains "no description of the skin lesions that led to the diagnosis of chloracne," and the July 2012 VA examiner finds "therefore, it is not possible to confirm the diagnosis of chloracne from this note without resorting to speculation."  The July 2012 VA examiner explains that "there is no evidence in the record or at the time of my evaluation that the veteran has had chloracne.  The lesions that are described as [vitiligo] are most consistent with the area of residual hypopigmentation related to the veteran's intermittent folliculitis and are not associated with chloracne...."

The July 2012 VA examiner also addresses the March 2011 VA examination report and discusses that report's documentation of the Veteran's description of symptoms history "that he had an intermittent rash since the 1970's; it was described as being episodic and self limited with itching on different parts of his body."  The July 2012 VA examiner observes that the March 2011 report shows "no visible rash at the time of the exam on 3/28/2011; therefore, no specific diagnosis can be made."  Significantly, the July 2012 VA examiner explains that the description of "intermittent ... rash is not consistent with chloracne."

The July 2012 VA examiner reiterates that "there is no evidence from description in the record or from the exam at the time of this evaluation that the veteran has ever had chloracne."  As none of the evidence from prior to the July 2012 VA examination report presents clinical findings consistent with cited medical principles to confirm a diagnosis of chloracne, the Board considers the July 2012 VA examiner's discussion of the evidence and the pertinent medical diagnostic principles concerning a chloracne diagnosis to be highly significant probative evidence in evaluating whether the Veteran has actually had chloracne.  The Board finds that the July 2012 VA examination report is persuasive in its explanation of the examiner's opinion that neither current examination findings nor any of the evidence of record shows skin disability consistent with chloracne.  

The July 2012 VA examiner also explains that chloracne usually manifests proximately to the pertinent chemical exposure and resolves relatively proximately to the conclusion of the chemical exposure.  The Board observes that the skin symptoms suggested to be chloracne in the July 2003 VA examination report were reported by the Veteran to have begun in approximately 1993, which would not be consistent with the general nature of chloracne as described by the dermatology resources cited in the July 2012 VA examiner's research and discussion.  The Board finds that the July 2012 VA examination report is more probative and persuasive than the above-discussed evidence suggesting that the Veteran has had chloracne; the evidence suggesting the diagnosis of chloracne does not address the cited medical principles concerning the nature of the lesions nor the fact that the Veteran's supposed chloracne symptoms were reported by the Veteran to have begun decades after his exposure to herbicides.  The July 2012 VA examination report is the most probative evidence of record addressing this question.  Accordingly, the Board finds that the Veteran has not had chloracne at any time during the pendency of this appeal.

The Board finds that the evidence of record shows that the Veteran's correct skin disease diagnoses do not include chloracne nor any other diagnosis for which service connection may be presumed on the basis of association with the Veteran's exposure to herbicides in Vietnam.  Accordingly, the Board turns to the question of whether any among the Veteran's correct skin diagnoses are shown to be caused or aggravated by the Veteran's military service or by his service connected diabetes mellitus.

The most probative evidence of record, as clarified by the thorough July 2012 VA examination report, shows that the Veteran's correct skin diagnoses are folliculitis and seborrheic dermatitis.  The Veteran's service treatment records are silent for any diagnosis of a chronic skin disability.  The Board observes that the service treatment records do contains references to the Veteran having non-disabling conventional acne.  A June 1965 service treatment report notes that the Veteran had a history of acne that was not considered disabling ("Hx acne (NCD)").  An April 1968 service treatment report refers to "acne (mild) of back and healing acne on R arm."  The Board notes that the Veteran's April 1969 "Release From Active Duty" medical examination report shows that the Veteran's skin was evaluated by trained medical professionals and found to be clinically normal with no pertinent abnormalities.  As explained by the July 2012 VA examination report, the symptoms of folliculitis and seborrheic dermatitis are not the same as acne.  The Board finds that the service treatment records, in sum, show no indication that his current chronic skin diagnoses of folliculitis or seborrheic dermatitis had onset or manifestations during service.

The July 2012 VA examination report states (by selecting the appropriate statement among alternatives on a Disability Benefits Questionnaire form): "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The July 2012 VA examiner reviewed the claims-file and explained that the diagnosed chronic skin diseases are associated with symptoms that do not include acne-like lesions.  The July 2012 VA examination report explains that the Veteran does not have chloracne; neither of the actually diagnosed chronic skin disabilities is presumptively associated with the Veteran's exposure to herbicides during service.  The Board finds that the July 2012 VA examination report persuasively contradicts the general suggestion in the August 2009 private medical opinion that the Veteran's skin disease is consistent with "chloracne" and "chemical exposure" to the extent that the July 2012 VA examiner explains in detail, citing medical authority, that the particular types of lesions and pathologies found in this case are not chloracne and are not consistent with chloracne and are not associated with herbicide exposures.  The Veteran has not presented evidence which otherwise competently advances a medical basis for linking the current specific diagnoses to past herbicide exposure.

Turning to the question of whether the Veteran's properly confirmed diagnosed skin disabilities have been caused by or permanently aggravated by his service-connected diabetes mellitus, the Board finds that the preponderance of the probative evidence is against the Veteran's contention of such a link.  The July 2012 VA examination report discusses the Veteran's contention that he suffers from a skin disability secondary to his service-connected diabetes.  Informed by cited medical principles and addressing the pertinent evidence of record, the July 2012 VA examination report concludes that such a link is unlikely.

The July 2012 VA examination report cites dermatological medical authority (researching "DermNet NZ") indicating that skin conditions associated with diabetes mellitus "include diabetic dermopathy (characterized by light brown, oval or round, scaly patches on the shins), diabetic bullae (blister like lesions of hands and feet), and diabetic stiff skin (characterized by stiff, waxy, thickened and yellow skin)."  The July 2012 examiner discussed the July 2003 VA examination report, noting the documentation of the Veteran's description of intermittent lesions that were itchy and crusty, occurring about once a month and lasting for up to a week; the July 2012 examiner discussed the July 2003 report's notation of observed round, flat, white lesions on the neck, chest, and arms.  The July 2012 examiner states that "[t]here is no mention of diabetes related skin problems at the time of this exam."

The July 2012 VA examiner discusses that the March 2006 VA examination report shows that the Veteran denied that "diabetes mellitus affected his skin" and notes that "there were no skin lesions seen at the time of the exam."  The July 2012 VA examiner explains that "[t]herefore, as no lesions were seen at the time of this exam, no diagnosis of ... diabetic skin disease can be made from this exam (3/27/2006)."

The July 2012 VA examiner addresses the August 2009 private medical opinion that states that the Veteran has chronic dermatitis of the upper extremities, chest, and back consistent with chloracne and vitiligo likely secondary to his diabetes mellitus and possible previous chemical exposure.  The July 2012 VA examiner notes that the private opinion presents "no description on the skin lesions that led to the diagnosis."  The July 2012 VA examiner explains his analysis that "the lesions that are described as [vitiligo] are most consistent with the area of residual hypopigmentation related to the veteran's intermittent folliculitis," and concludes that these "are not associated with chloracne or diabetes mellitus."

The July 2012 VA examiner addresses the March 2011 VA examination report by noting that the report documents the Veteran's description of an itchy, self-limiting episodic rash on different parts of the body since 1970.  However, the July 2012 VA examiner explains, "no specific diagnosis can be made" from the information  and "no comment regarding the relation of a skin condition to diabetes mellitus can be made from this exam as there were no visible skin lesions at the time of the exam on 3/28/2011."

After consideration of all the evidence and the current examination findings, the conclusion of the July 2012 VA examiner is that "it is less likely as not that the folliculitis seen at the time of this exam is caused by diabetes mellitus as he describes the rash being present intermittently since the 1970's and he was not diagnosed with diabetes mellitus until 2000 (per his statement)."  With regard to the question of aggravation, the examiner concludes that "it is possible that the folliculitis has at times been exacerbated by his diabetes mellitus."  The Board finds that this statement provides no basis for a grant of service connection on the basis of aggravation as the statement indicates merely the possibility of periodic exacerbation and clearly not a permanent increase in severity of the chronic pathology beyond its natural course.  Service connection may not be based on a resort to speculation or mere possibility.  See 38 C.F.R. § 3.102.  The Board is also unable to find that 'aggravation' of a chronic disability has been indicated by a suggestion of possible periodic exacerbations; 'aggravation' of a chronic disability contemplates a worsening of the underlying disability beyond its natural progression and not merely a temporary flare-up of symptoms.  Thus, the highly probative July 2012 VA examination report weighs significantly against finding that service connection for folliculitis is warranted in this case as secondary to diabetes mellitus.

The July 2012 VA examination report's conclusions also weigh significantly against finding that service connection for seborrheic dermatitis is warranted as secondary to diabetes mellitus.  The examiner concluded that "[t]here is no evidence in the literature that seborrheic dermatitis is caused by or aggravated by diabetes mellitus; therefore, it is my opinion that the seborrheic dermatitis of the face seen at the time of this exam is less likely as not caused by or aggravated by his diabetes mellitus."

The Board finds that the July 2012 VA examination report presents clear medical conclusions with discussion of all of the pertinent facts, prior conflicting evidence, medical literature, and examination findings.  The Board finds that the July 2012 VA examination report adequately and persuasively establishes that the Veteran's two correct chronic skin disease diagnosis are folliculitis and seborrheic dermatitis, and that neither of these diagnoses are etiologically linked (through causation or aggravation) to his military service or to his service-connected diabetes mellitus.  For the reasons discussed above, the Board finds that the July 2012 VA examination report is the most probative evidence addressing the significant medical questions in this case, presenting more persuasive and more probative evidence than the sources of record suggesting contrary conclusions.

Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a skin disability.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue decided at this time.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these records substantially supports the Veteran's claims or otherwise contradicts the evidence deemed to be most probative in the discussion above.  Here, the evidence weighs against finding that the Veteran has chloracne or any skin diagnosis associated with exposure to herbicides, and the evidence weighs against finding that the Veteran's diagnosed skin disorders have been caused or aggravated by his military service or by his service-connected diabetes mellitus.  The Veteran has been afforded VA examinations and, following the development of the July 2012 VA examination report, the evidence now presents adequate medical information and opinion in connection with this claim; the July 2012 VA examiner provided clear findings and opinions with persuasive discussions of rationale weighing against the claim on all pertinent bases.  The examiner's pertinent findings and opinions address, with persuasive rationale, the contrary suggestions of record and the Board finds that the July 2012 VA examination report is more probative evidence than any contrary evidence of record.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In this case, however, the Veteran has reported periodic recurrences of various types of skin symptomatology since service; the Board observes that the April 1969 service separation examination report shows that the Veteran's skin was normal at the conclusion of his military service.  There is no clear indication of continuity of symptoms associated a chronic disability from the time of service to the time of this appeal.  The evidence in this case does not show continuity of symptomatology associated with a chronic disability for the purposes of application of 38 C.F.R. § 3.303(b).

The Board acknowledges the Veteran's belief that his skin disabilities are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  The Board finds that questions of identifying the specific etiology of particular classification of skin lesions is a medical question requiring specialized knowledge and expertise; such questions are not generally resolvable through information available to lay senses.  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, in some cases, lay evidence will be competent and credible evidence of etiology).  However, a determination concerning diagnosis of a specific disease or a determination concerning the possibility of a causal relationship between two different disease pathologies or between a chemical exposure and a chronic disability requires specialized training, and may therefore not be established by lay opinions on etiology.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disability, the benefit-of-the-doubt rule does not apply and this claim is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


